Citation Nr: 1137150	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  11-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from April 1958 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

In a December 2010 letter, the Veteran referenced "pending claims" for hypertension, a heart condition, and asbestosis.  The Veteran indicated in his May 2011 substantive appeal that he no longer wished to pursue the claims for hypertension and a heart condition.  However, it does not appear that a claim for service connection for asbestosis was ever developed.  Accordingly, it is referred to the RO for the appropriate development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

In developing the Veteran's claim for service connection for hearing loss and tinnitus, the RO submitted an inquiry in June 2010 for a list of the conditions for which the Veteran was being treated at VA facilities.  The June 2010 response returned a negative result, essentially showing that the Veteran had not received treatment at a VA facility.  However, in December 2010 correspondence, the Veteran indicated that he had received treatment for multiple medical conditions, to include his hearing loss and tinnitus, at the Beaumont VA Outpatient Clinic in Beaumont, Texas.  There is no evidence that the RO attempted to obtain these records.  Because they must be obtained before appellate review may proceed, remand is required.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the appeal is REMANDED for the following actions:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain copies of all records of the Veteran's treatment at the Beaumont VA Outpatient Clinic.  Document all attempts to secure this evidence in the claims file.  If after reasonable efforts the records cannot be obtained, notify the Veteran and (a) identify the unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran and his representative an opportunity to respond.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



